Mr. Justice Sheldon delivered the opinion of the Court: Appellants insist that the action of the board of commissioners of Cook county, on the 18th day of August, 1873, in their concurrence in the report of their committee, constituted an acceptance of appellants’ proposal for the sale of the land, whereby there was formed a binding and absolute contract on the part of the county to take the property upon the terms proposed, and which it was incapable afterward of annulling. To determine the character of such alleged acceptance of the offer of sale, we are not to look only to the vote of concurrence in the report of the committee, but to view it in connection with the vote of reconsideration of its doings, the right of which was a rule of action with the board of commissioners. Thus viewed, the action of the board of commissioners on the 18th of August, 1873, was not an absolute, final acceptance of appellants’ proposition of sale, but it was an acceptance in view of the board of commissioners’ established mode of action, and as liable to be affected and controlled in accordance therewith —that is, it was a qualified acceptance, subject to be reconsidered under the standing rule of the board in that regard. But for such a rule being in existence, the action of the board on the 18th of August might have been different from what it- was, more deliberate, better considered, with, perhaps, different result. We regard this rule of the transaction of the business of the board as entering into and marking the character of the acceptance of the proposal of sale on the 18th of August, 1873, making it subject to reconsideration, and liable to be set aside under the rule. In accordance with the rule of the board, on the second business day after the 18th of August, the board reconsidered their action had on the last named day in relation to the location of the hospital, and recommitted to their committee the matter of a site for the same, giving them power to locate the hospital within any suitable place in the county. This we regard as an entire undoing of the action of the board on the 18th of August in relation to hospital grounds, and as leaving no contract of the county in regard thereto to be enforced. As already indicated, we regard such subsequent action as warranted under the rule of the board. The decree dismissing the bill is affirmed. Decree affirmed.